Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as
of  October 10, 2018, (the “Effective Date”), by and among Insys Therapeutics,
Inc. (the “Company”) and Mark E. Nance (“Executive”) (the Company and Executive,
collectively, the “Parties”).

WITNESSETH:

WHEREAS, Executive is currently employed by the Company as its Chief Legal
Officer and General Counsel; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to assure that the Company will have the continued dedication of
Executive and, in order to accomplish this objective, the Company and Executive
are entering into this Agreement; and

WHEREAS, Executive desires to serve in such position pursuant to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company and Executive hereby agree as
follows:

1.Employment.  Subject to the terms set forth herein, the Company agrees to
employ Executive as Executive Vice President & General Counsel of the Company,
and Executive hereby accepts such employment.  As Executive Vice President &
General Counsel of the Company, Executive shall have such authority, perform
such duties, and fulfill such responsibilities commonly incident to such
position, as well as those that are delegated to Executive by the President &
CEO of the Company (the “CEO”) and the applicable Chair Leaders of the
Committees of the Board of Directors.  While employed, Executive shall report to
the CEO, and Executive shall devote Executive’s full business time and attention
to the business and affairs of the Company and shall use Executive’s reasonable
best efforts to advance the interests of the Company; provided that, Executive
may engage in outside activities in accordance with Section 5.

2.Employment Period.  

(a)Duration.  Executive’s period of employment with the Company under this
Agreement shall begin on the Effective Date and shall continue until terminated
by either the Company or Executive in accordance with Section 6 hereof (such
period of employment being the “Employment Period”).

3.Compensation.  In exchange for the on-going services of Executive hereunder,
the Company shall provide the following:

(a)Base Salary.  In consideration for the services performed by Executive during
the Employment Period, the Company shall pay to Executive an annual salary
(“Base Salary”) of $350,000.  The Base Salary shall be paid in approximately
equal installments in accordance with the Company’s customary payroll practices.
Executive’s Base Salary shall be reviewed at least annually during the
Employment Period for possible adjustment but in no event



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 



--------------------------------------------------------------------------------

 

shall be less than an annual salary of $350,000 (other than such a reduction
which affects all of the Company’s senior executive employees on a substantially
equal or proportionate basis).  The term Base Salary, as utilized in this
Agreement, shall refer to Base Salary as it may be adjusted.

(b)Annual Bonus.  For each fiscal year of the Company during the Employment
Period, Executive shall be eligible to participate in the Company’s Short-Term
Incentive Plan (or any successor thereto) (the “Annual Bonus
Plan”).  Executive’s target annual bonus under the Annual Bonus Plan shall be
determined by the Compensation Committee of the Board (the “Compensation
Committee”) and shall be commensurate with the target annual bonus opportunity
available to other similarly situated senior executives of the Company generally
(the “Target Bonus”).  The actual amount of Executive’s annual bonus shall
depend upon the achievement of performance goals established by the Compensation
Committee, with the actual bonus to be determined by the Compensation
Committee.   The terms and conditions of the Annual Bonus Plan and the payments
to Executive thereunder shall be applied on a basis not less favorable to
Executive than to other similarly situated senior executives of the Company
generally.  The Compensation Committee shall periodically review Executive’s
Target Bonus percentage and may in its discretion adjust Executive’s annual
bonus opportunity.  The term Target Bonus, as utilized in this Agreement, shall
refer to the Target Bonus as it may be adjusted.  Annual bonuses awarded to
Executive under the Annual Bonus Plan are referred to herein as “Annual
Bonuses.”  The payment of any such Annual Bonus shall be subject to all the
terms and conditions of the applicable Annual Bonus Plan.  

(c)Long-Term Compensation.  During the Employment Period, Executive shall be
eligible to participate in any equity and/or other long-term compensation
programs established by the Company from time to time for senior executive
officers.  Executive’s target annual equity award opportunity shall be
determined by the Compensation Committee and shall be no less favorable than the
target equity award opportunity available to other similarly situated senior
executives of the Company generally, with the actual award to be determined by
the Compensation Committee on a basis not less favorable to Executive than to
other similarly situated senior executives of the Company generally.

(d)Employee Benefit Plans; Paid Time Off.

(i)Benefit Plans.  During the Employment Period, Executive shall be an employee
of the Company and shall be entitled to participate, on terms and conditions not
less favorable to Executive than other similarly situated senior executives of
the Company generally, in the Company’s (A) tax-qualified defined contribution
retirement plans (currently, the Company’s 401(k) and Profit Sharing Plan);
(B) group life, health and disability insurance plans; and (C) any other
employee benefit plans and programs and perquisites in accordance with the
Company’s customary practices with respect to other similarly situated senior
executives of the Company generally; provided that Executive’s participation
shall be subject to the terms of such plans and programs (including being a
member of the class of employees currently eligible to commence participation in
the plan or program); and provided, further, that nothing herein shall limit the
Company’s right to amend or terminate any such plans or programs.

(ii)Paid Time Off.  Executive shall be entitled to three (3) weeks of paid
vacation time each year during the Employment Period (measured on a fiscal- or
calendar-

-2-



 

 

 



--------------------------------------------------------------------------------

 

year basis, in accordance with the Company’s usual practices), as well as sick
leave, holidays and other paid absences in accordance with the Company’s
policies and procedures for senior executives.  Any unused paid time off during
an annual period may not be carried forward into the following year, and
Executive shall not be compensated for any unused paid time off in the event of
termination of employment for any reason.  

(e)Expenses.  The Company shall reimburse Executive for Executive’s ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of Executive’s duties under this Agreement upon
presentation to the Company of an itemized account of such expenses in such form
as the Company may reasonably require.  Such payment shall be made within
reasonable time thereafter.

(f)Moving Expenses.  In accordance with the Company’s relocation policy in
effect, the Company shall reimburse or pay Executive for reasonable moving and
relocation costs incurred in connection with moving Executive and Executive’s
family to Chandler, Arizona.

4.Principal Place of Employment.  Executive’s principal place of employment
during the Employment Period shall be at the Company’s principal executive
offices or at such other location upon which the Company and Executive may
mutually agree, and subject to travel to such other locations as shall be
necessary to fulfill the employment duties.

5.Outside Activities and Board Memberships.  During the Employment Period,
Executive shall not provide services on behalf of any other entity or business
that competes with the Company or any of its affiliates (each, a “competitive
business”), or any subsidiary or affiliate of any such competitive business, as
an employee, consultant, independent contractor, agent, sole proprietor,
partner, joint venturer, corporate officer or director; nor shall Executive
acquire, by reason of purchase during the Employment Period, the ownership of
more than one percent (1%) of the outstanding equity interest in any such
competitive business.  In addition, during the Employment Period, Executive
shall not, directly or indirectly, acquire a beneficial interest, or engage in
any joint venture in real estate with the Company.  Subject to the foregoing,
Executive may serve on boards of directors of unaffiliated corporations, subject
to approval by the Board, which shall not be unreasonably withheld, and boards
of directors of not-for-profit organizations and trade associations, subject to
approval by the Company in accordance with the Company’s policies and
procedures.  Except as specifically set forth herein, Executive may engage in
personal business and investment activities, including but not limited to, real
estate investments and personal investments in the stocks, securities and
obligations of other financial institutions (or their holding
companies).  Notwithstanding the foregoing, in no event shall Executive’s
outside activities, services, personal business and investments materially
interfere with the performance of Executive’s duties under this
Agreement.  Nothing in this Section 5 shall limit any of Executive’s obligations
under Section 9 hereof.

-3-



 

 

 



--------------------------------------------------------------------------------

 

 

6.Termination of Employment.

(a)Termination by the Company without Cause.

(i) The Company shall have the right to terminate Executive’s employment at any
time during the Employment Period without Cause by giving notice to Executive as
described in Section 6(d).  For sake of clarity, termination of Executive’s
employment pursuant to Section 6(c) shall constitute a termination without Cause
for purposes of this Section 6.

(ii)In the event that The Company terminates Executive’s employment during the
Employment Period without Cause:

(A)The Company shall pay or provide to Executive any Accrued Obligations; and

(B)Subject to Section 6(e), the Company shall pay to Executive within sixty (60)
days following the date of termination, a lump sum cash payment in (i) an amount
equal to twelve (12) months of Executive’s Base Salary as of the Termination
Date (as defined below), and (ii) an amount equal to Executive’s non-prorated
Target Bonus attributable to the fiscal year during which the Termination Date
occurs if such bonus would have been earned and paid but for the termination of
Employee’s employment (the “Severance Payment”); and

Subject to Section 6(e), effective as of the Termination Date, the vesting and
exercisability of all then outstanding equity awards (excluding such portion of
any equity awards (A) whose vesting is based on performance-based criteria
(other than options granted at fair market value) (each, a “Performance-Based
Award”) held by Executive shall accelerate in full.  The time-based vesting and
exercisability (if any) of all Performance-Based Awards held by Executive shall
accelerate effective as of the Termination Date.  Any Performance-Based Award
shall become vested and exercisable only if the applicable performance-based
criteria are satisfied at the end of the applicable period relating to such
award, at which time such Performance-Based Award shall become  vested and
exercisable on a pro-rated basis by multiplying such Performance-Based Award by
a fraction, the numerator of which is the number of full months Executive was
employed  by the Company during the applicable performance period, and the
denominator of which is the total number of months in such performance
period.  The term of any option that is treated as a Performance-Based Award
shall include any period referred to in the preceding sentence during which the
option shall not be terminated.  Any Performance-Based Award for which the
performance criteria are not satisfied within the applicable performance period
shall terminate at the end of such period.

(b)Termination by the Company for Cause.  The Company shall have the right to
terminate Executive’s employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(d) hereof.  In the
event Executive’s employment is terminated for Cause, the Company’s sole
obligation shall be to pay or provide to Executive any Accrued Obligations.

-4-



 

 

 



--------------------------------------------------------------------------------

 

(c)Termination by Reason of Death or Disability of Executive.

(i)In the event of Executive’s death during the Employment Period, the Company’s
sole obligation shall be to pay to Executive’s legal representatives any Accrued
Obligations

(ii)The Company shall be entitled to terminate Executive’s employment due to
Executive’s Disability.  If Executive’s employment hereunder is terminated due
to Executive’s Disability, the Company’s sole obligation shall be to pay or
provide to Executive any Accrued Obligations.

(d)Notice; Effective Date of Termination.  Notice of termination of employment
under this Agreement shall be communicated by or to Executive (on one hand) or
the Company (on the other hand) in writing in accordance with
Section 14.  Termination of Executive’s employment pursuant to this Agreement
(the “Termination Date”) shall be effective on the earliest of:

(i)immediately after the Company gives notice to Executive of Executive’s
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;

(ii)immediately upon approval by the Board of termination of Executive’s
employment for Cause;

(iii)immediately upon Executive’s death;

(iv)in the case of termination by reason of Executive’s Disability, the date on
which Executive is determined to be permanently disabled for purposes of the
Company’s long-term disability plan or policy that covers Executive; or

(v)thirty (30) days after Executive gives written notice to the Company of
Executive’s resignation from employment under this Agreement, provided that the
Company may set an earlier termination date at any time prior to the date of
termination of employment, in which case Executive’s resignation shall be
effective as of such other date.

(e)General Release of Claims.  Executive shall not be entitled to any payment or
benefit pursuant to Section 6(a)(ii)(B) (the “Severance Benefits”) in the event
Executive’s employment terminates without Cause, unless (i) Executive has
executed and delivered to the Company a general release of claims (in the form
attached hereto as Exhibit A) (the “Release”) and (ii) such Release has become
irrevocable under the Age Discrimination in Employment Act not later than
sixty (60) days after the Termination Date.  Executive’s entitlement to the
Severance Benefits is further conditioned upon complying with the terms of
Sections 6(i), 8, 9(a) and 9(b) hereof, subject to written notice by the Company
and a reasonable opportunity for Executive to cure, if subject to cure.  The
Company shall deliver to Executive a copy of the Release not later than
three (3) days after the Termination Date pursuant to Section 6(a) hereof.  In
the event that the sixty (60) day period referenced above begins and ends in
different taxable years of Executive, any payments or benefits under this
Agreement that constitute nonqualified

-5-



 

 

 



--------------------------------------------------------------------------------

 

deferred compensation under Section 409A of the Code and the payment or
settlement of which is conditioned on the effectiveness of the Release shall be
paid in the later taxable year.

(f)No Other Severance Benefits.  Executive acknowledges and agrees the Severance
Benefits, and other rights and benefits provided under this Agreement upon
termination are in lieu of, and not in addition to, any payments and/or benefits
to which Executive may otherwise be entitled under any severance plan, policy or
program of the Company, except as may be provided in any change of control
agreement between Executive and the Company.  In the event Executive is eligible
for severance benefits as a result of a change of control agreement and in the
event of a change of control as defined in such agreement, then the change of
control agreement shall supersede the provisions of the Agreement which relate
to severance benefits.

(g)Payment of Obligations.  Notwithstanding anything to the contrary herein, any
payment obligation of the Company under this Agreement may be satisfied in whole
or in part by payment by the Company, the Company or any affiliate, and any such
payment shall, for purposes of this Agreement, be treated as if made by the
Company.

(h)Resignation from Positions.  Upon termination of Executive’s employment for
any reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer or director position) with the
Company and its affiliates and (ii) relinquish any power of attorney, signing
authority, trust authorization or Company account signatory authorization that
Executive may hold on behalf of the Company or its affiliates.  Executive’s
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company and the Company of a limited power of attorney to sign
in Executive’s name and on Executive’s behalf such documentation as may be
necessary or appropriate for the limited purposes of effectuating such
resignations and relinquishments.

(i)Return of Property.  On or before the Termination Date, Executive shall
return to the Company any and all Company property, including but not limited to
any computer or other electronic equipment, and any documents, files, computer
records, or other materials belonging to, or containing confidential or
proprietary information obtained from, the Company that are in Executive’s
possession, custody, or control, including but not limited to any such materials
that may be at Executive’s home or that may be stored on any electronic devices
not belonging to the Company.  Upon the Company’s request, Executive shall
destroy any copies, including electronic copies, of any Company information,
including any Company confidential information, as described in Section 8 of
this Agreement.

7.Certain Definitions.

(a)“Accrued Obligations” means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Company’s standard payroll policies, (ii)  any earned and unpaid bonus of
Executive under the Annual Bonus Plan for any completed fiscal year prior to the
date of termination of employment, (iii) any compensation and benefits to the
extent payable to Executive based on Executive’s participation in any
compensation or benefit plan, program or arrangement of the Company through the
date of termination of employment, payable in accordance with the terms of such

-6-



 

 

 



--------------------------------------------------------------------------------

 

plan, program or arrangement, and (iv) any expense reimbursement to which
Executive is entitled under the Company’s standard expense reimbursement policy
(as applicable) and Sections 3(e) and 10 hereof.

(b)“Cause” means Executive’s failure or refusal to substantially perform
Executive’s duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Company’s code of ethics, breach of the Company’s code of conduct, breach of the
Company’s compliance policies, material violation of the Sarbanes-Oxley
requirements for officers of public companies that in the reasonable opinion of
the Board will likely cause substantial financial harm or substantial injury to
the reputation of the Company, willfully engaging in actions that in the
reasonable opinion of the Board will likely cause substantial financial harm or
substantial injury to the business reputation of the Company, willful violation
of any law, rule or regulation (other than routine traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement.  The cessation of employment of Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, Executive is guilty of the conduct described in first
sentence of this Section 7(b), and specifying the particulars thereof in
detail.  For purposes hereof, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without an objectively reasonable belief that
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon the direction of the Board based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company.

(c)“Disability” means that Executive is deemed disabled for purposes of the
Company’s long-term disability plan or policy that covers Executive.

8.Confidentiality.  In the course of Executive’s employment with and involvement
with the Company and its affiliates, Executive has obtained, or may obtain,
secret or confidential information, knowledge or data concerning the Company’s
and its affiliates’ businesses, strategies, operations, clients, customers,
prospects, financial affairs, organizational and personnel matters, policies,
procedures and other nonpublic matters, or concerning those of third
parties.  Executive shall hold in a fiduciary capacity for the benefit of the
Company and its affiliates, all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliates and which shall
not be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement).  All records,
files, memoranda, reports, customer lists, documents and the like (whether in
paper or electronic format) that Executive has used or prepared during
Executive’s employment shall remain the sole property of the Company and shall
be promptly returned to the Company’s premises upon any termination of
employment. After termination of Executive’s services with the Company,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or legal process,

-7-



 

 

 



--------------------------------------------------------------------------------

 

communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. The confidentiality provision
contained herein is in addition to and not in limitation of Executive’s duties
as an officer and director under applicable law.  For purposes of this Section 8
and Section 9, references to the Company and its affiliates shall include their
predecessor and any successor entities.  Notwithstanding the foregoing,
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for a disclosure of a trade secret that (a) is made (i)
in confidence to a federal, state, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal and protected from public disclosure.  Further, nothing in this
Agreement prohibits Executive from reporting possible violations of federal law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any federal Inspector General, or from making other disclosures that are
protected under the whistleblower provisions of federal law or
regulation.  Executive does not need the prior authorization of the Company to
make any such reports or disclosures and is not required to notify the Company
that he has made such reports or disclosures.

9.Nonsolicitation; Noncompetition; Post-Termination Cooperation.

(a)Executive hereby covenants and agrees that, while employed and for a period
of twelve (12) months following his termination of employment with the Company
for any reason, Executive shall not, without the prior written consent of the
Company, either directly or indirectly, (i) induce or attempt to induce any
employee or independent contractor of the Company, the Company or any of their
respective affiliates to leave the Company, the Company or any such affiliate,
(ii) hire any person who was an employee or independent contractor of the
Company, the Company or any of their respective affiliates until six (6) months
after such individual’s relationship with the Company, the Company or such
affiliate has been terminated, (iii) induce or attempt to induce any client,
customer or other business relation (whether (A) current, (B) former, within the
six (6) months after such relationship has been terminated or (C) prospective,
provided that there are demonstrable efforts or plans to establish such
relationship) of the Company, the Company or any of their respective affiliates
to cease doing business or to reduce the amount of business they have
customarily done or contemplate doing with the Company, the Company or any such
affiliate, whether or not the relationship between the Company, the Company or
any such affiliate and such client, customer or other business relation was
originally established, in whole or in part, through Executive’s efforts, or in
any way interfere with the relationship between any such client, customer or
business relation, on the one hand, and the Company, the Company or any such
affiliate, on the other hand.

(b)Executive acknowledges that, in the course of Executive’s employment with the
Company, the Company and their respective affiliates (including their
predecessor and any successor entities), Executive has become familiar, or will
become familiar, with the Company’s, the Company’s and their respective
affiliates’ trade secrets and with other confidential information, knowledge or
data concerning the Company, the Company, their respective affiliates and their
respective predecessors, and that Executive’s services have been and will be of
special, unique and extraordinary value to the Company, the Company and their
respective affiliates.  Therefore, Executive agrees that, while employed and for
a period of

-8-



 

 

 



--------------------------------------------------------------------------------

 

twelve (12) months following Executive’s termination of employment with the
Company for any reason (the “Noncompetition Period”), Executive shall not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, director consultant, independent contractor or otherwise, and
whether or not for compensation) or render services in any capacity to a
Competing Business (as defined below), in any country in which the Company, the
Company or any of their respective affiliates conducts business.  For purposes
of this Agreement, a “Competing Business” shall mean any person, firm,
corporation or other entity, in whatever form, engaged in the business in which
the Company or its affiliates engage, including the development, manufacture, or
marketing of products incorporating tetrahydrocannabinol (THC) or derivatives or
synthetic versions thereof, spray technologies for use in drug delivery of pain
medication, or any new molecules which were in development by the Company as of
the Termination Date.  Nothing herein shall prohibit Executive from practicing
law or being a passive owner of not more than one percent (1%) of the
outstanding equity interest in any entity which is publicly traded, so long as
Executive has no active participation in the business of such entity.

(c)Executive hereby agrees that prior to accepting employment with any other
person or entity during the Noncompetition Period, Executive shall provide such
prospective employer with written notice of this Section 9, with a copy of such
notice delivered promptly to the Company.

(d)During the Employment Period and following the cessation of Executive’s
employment for any reason, Executive shall, upon reasonable notice, (i) furnish
such information and assistance to the Company, the Company and/or their
respective affiliates, as may reasonably be requested by the Company, the
Company or such affiliates, with respect to any matter, project, initiative or
effort for which Executive is or was responsible or has relevant knowledge or
had substantial involvement in while employed by the Company under this
Agreement, and (ii) cooperate with the Company, the Company and their respective
affiliates during the course of all third-party proceedings arising out of the
Company, the Company and their respective affiliates’ business about which
Executive has knowledge or information. The Company agrees to reimburse
Executive for any reasonable expenses incurred in providing the cooperation
described herein.  

Executive acknowledges and agrees that:  (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of
Section 9(b), are to protect the goodwill, legitimate business interests, and
trade secrets and confidential information of the Company and its affiliates;
and (ii) because of the nature of the business in which the Company and its
affiliates are engaged, and because of the nature of the trade secrets and
confidential information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company and its
affiliates in the event Executive breached any of the covenants of Section 8 or
this Section 9.  Executive understands that the covenants may limit Executive’s
ability to earn a livelihood in a Competing Business during the Noncompetition
Period.  Executive acknowledges that the Company would be irreparably injured by
a violation of Section 8 or this Section 9, and that it is impossible to measure
in money the damages that will accrue to the Company by reason of a failure by
Executive to perform any of Executive’s obligations under Section 8 or this
Section 9.  Accordingly, if the Company or its affiliates institutes any action
or proceeding to enforce any of the provisions of

-9-



 

 

 



--------------------------------------------------------------------------------

 

Section 8 or this Section 9, to the extent permitted by applicable law,
Executive hereby waives the claim or defense that the Company or its affiliates
have an adequate remedy at law, and Executive shall not urge in any such action
or proceeding the defense that any such remedy exists at law.  Furthermore, in
addition to other remedies that may be available (including, without limitation,
termination of the obligation for the Company and the Company to pay
compensation or benefits hereunder due to Executive’s failure to comply in all
material respects with the restrictive covenants in Section 8, 9(a) or 9(b),
subject to written notice by the Company and a reasonable opportunity for
Executive to cure, if subject to cure), the Company and its affiliates shall be
entitled to specific performance and other injunctive relief, without the
requirement to post a bond.  If any of the covenants set forth in Section 8 or
this Section 9 are finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining covenants shall not be affected thereby.  Any termination of
Executive’s services or of this Agreement shall have no effect on the continuing
operation of Section 8 and this Section 9, which shall survive in accordance
with their terms.  

10.Section 409A of the Code.  This Agreement is intended to comply with the
requirements of Section 409A of the Code (including the exceptions thereto), to
the extent applicable, and the Company shall administer and interpret this
Agreement in accordance with such requirements.  If any provision contained in
this Agreement conflicts with the requirements of Section 409A of the Code (or
the exemptions intended to apply under this Agreement), this Agreement shall be
deemed to be reformed to comply with the requirements of Section 409A of the
Code (or the applicable exemptions thereto).  Notwithstanding anything to the
contrary herein, for purposes of determining Executive’s entitlement to the
payment or receipt of amounts or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code, Executive’s
employment shall not be deemed to have terminated unless and until Executive
incurs a “separation from service” as defined in Section 409A of the
Code.  Reimbursement of any expenses provided for in this Agreement shall be
made promptly upon presentation of documentation in accordance with the
Company’s policies with respect thereto as in effect from time to time (but in
no event later than the end of the calendar year following the year such
expenses were incurred); provided, however, that in no event shall the amount of
expenses eligible for reimbursement hereunder during a calendar year affect the
expenses eligible for reimbursement in any other taxable year.  Notwithstanding
anything to the contrary herein, if a payment or benefit under this Agreement
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code is payable or provided due to a “separation from
service” for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments
to specified employees upon a separation from service) and Executive is
determined to be a “specified employee” (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the date that is six (6) months after the date of Executive’s separation from
service (or, if earlier, the date of Executive’s death).  Any installment
payments that are delayed pursuant to this Section 10 shall be accumulated and
paid in a lump sum on the first day of the seventh month following the date of
Executive’s separation from service (or, if earlier, upon Executive’s death),
and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement.  The Severance Benefits are
intended not to constitute deferred compensation subject to Section 409A of the
Code to the extent such Severance Benefits are covered by (a) the “short-term
deferral

-10-



 

 

 



--------------------------------------------------------------------------------

 

exception” set forth in Treas. Reg. § 1.409A-1(b)(4), (b) the “two times
severance exception” set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (c) the
“limited payments exception” set forth in Treas. Reg. §
1.409A-1(b)(9)(v)(D).  The short-term deferral exception, the two times
severance exception and the limited payments exception shall be applied to the
Severance Benefits in order of payment in such manner as results in the maximum
exclusion of such Severance Benefits from treatment as deferred compensation
under Section 409A of the Code.  Each installment of the Severance Benefits and
any other payments or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A of the Code shall be deemed to
be a separate payment for purposes of Section 409A of the Code.  In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.  

11.Additional Termination and Suspension Provisions.  

(a)If, after the Effective Date, any regulation applicable to the Company is
amended or modified, or if any new regulation applicable to the Company becomes
effective, and such amended, modified, or new regulation requires the inclusion
in this Agreement of a provision not presently included in this Agreement, then
the foregoing provisions of this Section shall be deemed amended to the extent
necessary to give effect in this Agreement to any such amended, modified or new
regulation.

(b)If, after the Effective Date, any regulation applicable to the Company is
amended or modified, or if any new regulation applicable to the Company becomes
effective, and such amended, modified, or new regulation permits the exclusion
of a limitation in this Agreement on the payment to Executive of an amount or
benefit provided for presently in this Agreement, then the foregoing provisions
of this Section shall be deemed amended to the extent permissible to exclude
from this Agreement any such limitation previously required to be included in
this Agreement by a regulation prior to its amendment, modification or repeal.

12.Arbitration.  Any dispute or controversy arising out of, under, in connection
with, or relating to this Agreement or any amendment hereof shall be submitted
to binding arbitration before one arbitrator in Phoenix, Arizona, in accordance
with the Employment Arbitration Rules of the American Arbitration Association
(“AAA”), and any judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. To commence arbitration,
Executive or the Company must file a written demand for arbitration under the
AAA Employment Arbitration Rules.  If Executive seeks to initiate arbitration,
and a filing fee is required, Employee will pay the lesser of the AAA filing fee
or the filing fee that would apply if Employee filed a lawsuit in state court,
with the Company paying the remainder of the filing fee.  If the Company
initiates arbitration, the Company will pay any applicable AAA filing fee.

.

13.Indemnification and Insurance.  The Parties acknowledge that the Parties have
executed an Indemnification Agreement, which shall not be superseded by this
Agreement.  To the extent that the Company provides its senior executive
officers with coverage under a

-11-



 

 

 



--------------------------------------------------------------------------------

 

directors’ and officers’ liability insurance policy, the Company shall provide
such coverage to Executive on substantially the same basis.    

14.Notices.  The persons or addresses to which notices, mailings or deliveries
shall be made may change from time to time by notice given pursuant to the
provisions of this Section.  Any notice or other communication given pursuant to
the provisions of this Section shall be deemed to have been given (a) if sent by
messenger, upon personal delivery to the party to whom the notice is directed;
(b) if sent by reputable overnight courier, one business day after delivery to
such courier; (c) if sent by facsimile or email, on the date it is actually
received; and (d) if sent by mail, three business days following deposit in the
United States mail, properly addressed, postage prepaid, certified or registered
mail with return receipt requested.  All notices required or permitted to be
given hereunder shall be addressed as follows (except as may be provided by
written notice from one party to the other):

If to Executive:

Mark E. Nance

P.O. Box 1410

McMurray, PA 15317

If to the Company:

Insys Therapeutics, Inc.

1333 South Spectrum Boulevard

Suite 100

Chandler, Arizona 85286

Attention:  Human Resources

 

 

 

15.Amendment.  No modifications of this Agreement shall be valid unless made in
writing and signed by the Parties.

16.Miscellaneous.

(a)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon Executive, his legal representatives and estate and intestate
distributees, and the Company and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company may be sold or otherwise transferred.  Any such
successor of the Company shall be deemed to have assumed this Agreement and to
have become obligated hereunder to the same extent as the Company and
Executive’s obligations hereunder shall continue in favor of such successor.

(b)Severability.  A determination that any provision of this Agreement is
invalid or unenforceable shall not affect the validity or enforceability of any
other provision hereof.

(c)Waiver.  Failure to insist upon strict compliance with any terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed

-12-



 

 

 



--------------------------------------------------------------------------------

 

by the party against whom its enforcement is sought.  Any waiver or
relinquishment of any right or power hereunder at any one or more times shall
not be deemed a waiver or relinquishment of such right or power at any other
time or times.

(d)Counterparts.  This Agreement may be executed in two or more counterparts by
original signature, facsimile or any generally accepted electronic means
(including transmission of a pdf containing executed signature pages), each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.

(e)Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Arizona, without reference
to conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern.  

(f)Withholding.  The Company may withhold from any amounts payable to Executive
hereunder all federal, state, city or other taxes that the Company may
reasonably determine are required to be withheld pursuant to any applicable law
or regulation (it being understood, that Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(g)Headings and Construction.  The headings of sections in this Agreement are
for convenience of reference only and are not intended to qualify the meaning of
any Section.  Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.

(h)Entire Agreement.  Except as specifically provided herein, this Agreement
contains the entire agreement of the parties relating to the subject matter
hereof, and supersedes in its entirety any and all prior agreements,
understandings or representations relating to the subject matter hereof.

[Signature Page Follows]

 

-13-



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
Executive has hereunto set Executive’s hand, all as of the Effective Date
specified above.

INSYS THERAPEUTICS, INC.

By: /s/ Andrew Long____________________
       Name: Andrew Long
       Title: EVP, Chief Financial Officer

EXECUTIVE

/s/ Mark E. Nance_______________________

Mark E. Nance

 

-14-



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 



--------------------------------------------------------------------------------

 

Exhibit A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[_____] day of [____________________], 20[__] by and between Insys Therapeutics,
Inc. (the “Company”) and Mark E. Nance (“Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of _______________ ___, 201__ (the “Employment Agreement”), pursuant to which
Executive is eligible, subject to the terms and conditions set forth in the
Employment Agreement, to receive certain compensation and benefits in connection
with certain terminations of Executive’s services to the Company.

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 6a(ii)-(B) of the Employment Agreement
to Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

1.In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the “Released Parties”), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as “claim” or “claims”) which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on:  any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(provided that this release does not extend to any vested benefits of Executive
under Company’s pension and welfare benefit plans as of the date of Executive’s
termination of services); the Civil Rights Act of 1964, as amended (race, color,
religion, sex and national origin discrimination and harassment); the Civil
Rights Act of 1966 (42 U.S.C. § 1981) (discrimination); the Age Discrimination
in Employment Act of 1967, as amended (hereinafter “ADEA”); the Older Workers
Benefit Protection Act, as amended; the Americans With Disabilities Act, as
amended ; § 503 of the Rehabilitation Act of 1973; the Fair Labor Standards Act,
as amended (wage and hour matters); the Family and Medical Leave Act, as amended
(family leave matters); the Genetic Information Non-Discrimination Act; the
Uniformed Service Employment and Reemployment Rights Act; the Worker Adjustment
and Retraining Notification Act; any other federal, state, or local laws or
regulations regarding employment discrimination or harassment, wages, insurance,
leave, privacy or any other matter, including those of the State of Arizona or
any other state, city or municipality; any negligent or intentional tort; any
contract, policy or practice (implied, oral, or written); or any other theory of
recovery under federal, state, or local law, including, but not limited to, any
and all claims which Executive may now have or may have had, arising from or in
any way whatsoever connected with Executive’s employment, service, or contacts,
or

- 1 -

 



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 



--------------------------------------------------------------------------------

 

termination of Executive’s employment, with the Company or any other of the
Released Parties; as well as any and all claims for compensatory or punitive
damages, back pay, front pay, fringe benefits, attorneys’ fees, costs, expenses
or other equitable relief.  

Notwithstanding the foregoing, the released claims do not include, and this
Agreement does not release, any: (a) rights to compensation and benefits
provided under Section 6 (ii) (B) of the Employment Agreement; and (b) rights to
indemnification Executive may have under applicable law, the bylaws or
certificate of incorporation of the Company, any applicable director and officer
liability policy or under the Employment Agreement, as a result of having served
as an officer or director of the Company or any of its affiliates.  The Parties
also agree that the release provided by Executive in this Agreement does not
include a release for (i) any rights or claims that arise after Executive signs
this Agreement; (ii) any claim to challenge the release under the ADEA; (iii)
any rights that cannot be waived bylong operation of law; or (iv) any claims
arising from a breach of this Agreement.

Executive further acknowledges and agrees that Executive has not filed, assigned
to others the right to file, reported, or provided information to a government
agency, nor are there pending, any complaints, charges, or lawsuits by or on his
behalf against the Company or any Released Party with any governmental agency or
any court, except for any filings, reports or information Executive may have
made or provided pursuant to Section 21F of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or other applicable whistleblower laws or
regulations.   In addition, Executive understands that nothing contained in this
Agreement limits Executive’s ability to report (by way of filing a charge or
complaint, or otherwise) possible violations of law or regulation, or make other
legally-protected disclosures under applicable whistleblower laws or regulations
(including pursuant to Section 21F of the Exchange Act), without notice to or
consent from the Company, to the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board, the Occupational Safety and Health
Administration, the Department of Justice, the Securities and Exchange
Commission (the “SEC”) or any other federal, state or local governmental agency
or commission (“Government Agencies”).  Executive further understands that this
Agreement does not limit Executive’s ability to participate in any investigation
or proceeding that may be conducted by any Government Agency, including
providing documents or other information to such Government Agencies, without
notice to the Company.  

To the extent permitted by law, Executive agrees that Executive will not cause
or encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties.  To the extent permitted by law, Executive agrees
that Executive will not accept any monetary remedy or recovery arising from any
charge filed or proceedings or investigation conducted by the EEOC or by any
state or local human rights or employment rights enforcement agency relating to
any of the matters released in this Agreement. However, nothing in this
Agreement prohibits or shall be construed to prohibit Executive from receiving a
reward from the SEC pursuant to Section 21F of the Exchange Act and the
regulations thereunder or, to the extent required by law, from another
government agency pursuant to another applicable whistleblower law or regulation
in connection therewith.

 

- 2 -

 



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 



--------------------------------------------------------------------------------

 

 

2.Older Workers Benefit Protection Act /ADEA Waiver:

(a)Executive acknowledges that the Company has advised Executive in writing to
consult with an attorney of Executive’s choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of
Executive’s choice before signing this Agreement.

(b)Executive acknowledges that Executive has been given the opportunity to
review and consider this Agreement for a full forty-five (45) days before
signing it, and that, if Executive has signed this Agreement in less than that
time, Executive has done so voluntarily in order to obtain sooner the benefits
of this Agreement.

(c)Executive further acknowledges that Executive may revoke this Agreement
within seven (7) days after signing it, provided that this Agreement will not
become effective until such seven (7) day period has expired.  To be effective,
any such revocation must be in writing and delivered to Company’s principal
place of business by the close of business on the seventh (7th) day after
signing the Agreement and must expressly state Executive’s intention to revoke
this Agreement.  Provided that Executive does not timely revoke this Agreement,
the eighth (8th) day following Executive’s execution hereof shall be deemed the
“Effective Date” of this Agreement.

3.This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, and its agents.

4.This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the parties hereto.

5.The Agreement shall be governed by and construed in accordance with the laws
of the State of Arizona, without regard to the principles of conflict of
laws.  Any disputes arising hereunder shall be resolved in accordance with
Section 12 of the Employment Agreement.

6.Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.

7.The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.

 

- 3 -

 



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 



--------------------------------------------------------------------------------

 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.

 

_____________________________________

Mark E. Nance

 

INSYS THERAPEUTICS, INC.

By: __________________________________
       Name: Andrew Long
       Title: EVP, Chief Financial Officer

 

 

- 4 -

 



Employment Agreement – Mark Nance v5 Final 10-10-18

 

 

